Stacy, C. J.
It has been suggested in a number of cases that an order for examination, such as tbe plaintiff seeks, should not be issued except after careful consideration and scrutiny, which seems to have been made in tbe instant case. Bailey v. Matthews, 156 N. C., 78, 72 S. E., 92. We have found nothing on tbe record to indicate any effort on tbe part of tbe plaintiff to set a dragnet for tbe defendants, or to annoy or harass them. Bell v. Bank, 196 N. C., 233, 145 S. E., 241; Chesson v. Bank, 190 N. C., 187, 129 S. E., 403. But should tbis appear later on tbe examination, tbe parties will still be entitled to protection as suggested in Ward v. Martin, 175 N. C., 287, 95 S. E., 621.
A perusal of tbe record leaves us with tbe impression that tbe order was judiciously entered.
Affirmed.